Order of Family Court, entered March 25, 1966, granting petitioner’s motion for examination before trial of respondent, unanimously affirmed in all respects, without costs and disbursements. It appears that there is an issue as to the ability of the respondent to adequately support the children in accordance with their needs and usual standard of living. Under the circumstances and on the basis of the clear and faetnal showing in the moving papers of a change in circumstances, including increased needs of the children, the discretion of the court to grant the examination was properly exercised, (See Matter of Schwartz v. Schwartz, 23 A D 2d 204.) Of course, if the respondent should stipulate that he is of suffieient financial ability to properly provide for reasonable support for bis children, then the necessity for an examination would be obviated; and, upon such a stipulation, the respondent may move in Family Court for a vacatur of the order for examination. Settle order on notice fixing date for examination to proceed.
Concur — Breitel, J. P., McNally, Stevens and Eager, JJ.